DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Response to Amendment
The Amendment filed on September 22, 2020 has been entered. Claim 11 has been cancelled. Claim 5 has been amended. Claims 1-10 are pending in this application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salmon, US 9,797,180.
Regarding claim 1, Salmon discloses a power tailgate assembly for a vehicle, the power tailgate assembly comprising: a tailgate (2) configured to rotatably couple to the vehicle, the tailgate having an inner panel, an outer panel, a bottom panel, and first and second side panels defining an inner cavity; an opening defined in at least one of the first side panel and the bottom panel; and a motor mount cartridge assembly (8) disposed in the inner cavity at least partially within the opening to at least 
Regarding claim 2, Salmon discloses the motor mount cartridge assembly (8) is coupled to the inner panel and the first side panel, the motor mount cartridge assembly including a bottom wall such that the motor mount cartridge assembly automatically covers the opening with the bottom wall when the motor mount cartridge assembly is installed to the tailgate (Fig. 4B, 5).
Regarding claim 3, Salmon discloses the motor mount cartridge assembly (8) includes a pivot cup (9) configured to receive a post (6) extending from the vehicle to rotatably couple the tailgate to the vehicle (Fig. 3B, 4B, 5).
Regarding claim 4, Salmon discloses in the motor mount cartridge assembly (8) comprises a motor assembly (11) coupled to a cartridge body (Fig. 5).
Regarding claim 8, Salmon discloses the cartridge body includes an integrally formed pivot cup (9) configured to receive a post (6) extending from the vehicle to rotatably couple the tailgate to the vehicle (Fig. 3B, 4B, 5).
Regarding claim 9, Salmon discloses the motor assembly (11) comprises a motor (12), a driveshaft (13, 14, 15), and an electrical connector (28).
Regarding claim 10, Salmon discloses the motor mount cartridge assembly (8) is installed in the inner cavity between the tailgate inner and outer panels such that an uninterrupted external surface of the inner and outer panels is maintained (Fig. 4B, 5).

Allowable Subject Matter
Claims 5-7 are allowed.

Response to Arguments
Applicant's amendment filed on September 22, 2020 has been entered. Applicant’s arguments with respect to the rejections of claims 1-4 and 8-10 under 35 USC §102 in the previous Office action have been fully considered but they are not persuasive. 
Applicant argues that the cited Salmon reference fails to disclose each and every feature of the claimed invention, specifically an opening in a tailgate side panel and/or bottom panel, where when installed, a motor mount cartridge assembly covers the opening such that the tailgate assembly is free of a discrete cover for covering the opening.
As discussed in the rejection above, Salmon discloses a motor mount cartridge assembly (8), where when installed, covers an opening in the tailgate and aligns with the surrounding tailgate panels. As shown in Salmon Fig. 4B, the motor mount cartridge assembly is inserted into the opening in the tailgate and an integral flange-like mounting portion covers the opening and aligns the cartridge with the surrounding tailgate panels.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612